DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed on September 22, 2022, with respect to the rejection(s) of claim(s) 10-18 under Sun have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sun et al. (hereinafter referred to as Sun-1, US 2015/0236801) and Sun et al. (hereinafter referred to as “Sun-2”, WO 2015/099583 A1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (hereinafter referred to as Sun-1, US 2015/0236801) in view of Sun et al. (hereinafter referred to as “Sun-2”, WO 2015/099583 A1), and further in view of Sayana et al. (hereinafter referred to as “Sayana”, US 2013/0301448), and further in view of .
As to claim 10, Sun-1 teaches a method of operating a communication system, comprising the steps of: receiving, at a user equipment (UE), mode configurations via radio resource control (RRC) signaling for a plurality of channel state information reference signal (CSI-RS) resources, the CSI process being a configuration for measuring a downlink channel (i.e., CSI feedback, Fig. 2, par. 6 and 19) ; receiving, at the UE, a plurality of CSI-RSs, each of the CSI-RSs corresponding to a respective one of the CSI-RS resources; generating, by the UE, CSI signals according to modes configured by the RRC signaling for the respective CSI-RS resources; and transmitting, by the UE, the CSI signals (par. 6, 19, and 27).
Sun-1 does not expressly teach that the plurality of channel state information reference signal (CSI-RS) resources associated with a single channel state information (CSI) process.
Sun-2 further teaches that the plurality of channel state information reference signal (CSI-RS) resources associated with a single channel state information (CSI) process (page 7, lines 3-13).
It would have been obvious to one of ordinary skill in the art that the plurality of channel state information reference signal (CSI-RS) resources associated with a single channel state information (CSI) process in order to perform channel estimation to obtain coherent demodulation of downlink physical channel, and for performing cell selection and making handover decisions.
As to claim 21, Sun-1 teaches a user equipment (UE), (inherently) comprising a transceiver configured to: receive, at a user equipment (UE), mode configurations via radio resource control (RRC) signaling for a plurality of channel state information reference signal (CSI-RS) resources, the CSI process being a configuration for measuring a downlink channel (i.e., CSI feedback, Fig. 2, par. 6 and 19) ; receive, at the UE, a plurality of CSI-RSs, each of the CSI-RSs corresponding to a respective one of the CSI-RS resources; generate, by the UE, CSI signals according to modes configured by the RRC signaling for the respective CSI-RS resources; and transmit, by the UE, the CSI signals (par. 6, 19, and 27).
Sun-1 does not expressly teach that the plurality of channel state information reference signal (CSI-RS) resources associated with a single channel state information (CSI) process.
Sun-2 further teaches that the plurality of channel state information reference signal (CSI-RS) resources associated with a single channel state information (CSI) process (page 7, lines 3-13).
It would have been obvious to one of ordinary skill in the art that the plurality of channel state information reference signal (CSI-RS) resources associated with a single channel state information (CSI) process in order to perform channel estimation to obtain coherent demodulation of downlink physical channel, and for performing cell selection and making handover decisions.

Claims 11-18 and 22-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun-1, Sun-2, and further in view of Sayana et al. (hereinafter referred to as “Sayana”, US 2013/0301448).
As to claims 11 and 22, Sun does not expressly teach that the CSI signals for different CSI-RS sub-resources are configured with different reporting priorities.
Sayana further teaches that the CSI signals for different CSI-RS sub-resources are configured with different reporting priorities (par. 68-72, claims 6 and 17).
It would have been obvious to one of ordinary skill in the art that the CSI signals for different CSI-RS sub-resources are configured with different reporting priorities in order to avoid collisions of CSI reports.
As to claims 12 and 23, Sun does not expressly teach that the mode configuration signals are independent from each other.
Sayana further teaches that the mode configuration signals are independent from each other (par. 66 and 82).
It would have been obvious to one of ordinary skill in the art that the mode configuration signals are independent from each other in order to perform CSI feedback reporting corresponding to multiple CSI-RS resources.
As to claims 13 and 24, Sun does not expressly teach that a CSI signal for a first CSI-RS sub-resource comprises at least one of a rank indicator (RI), a precoding matrix indicator (PMI), and a channel quality indicator (CQI), and wherein a CSI signal for a second CSI-RS sub-resource comprises at least one of a RI, a PMI, and a CQI.
Sayana further teaches that a CSI signal for a first CSI-RS sub-resource comprises at least one of a rank indicator (RI), a precoding matrix indicator (PMI), and a channel quality indicator (CQI), and wherein a CSI signal for a second CSI-RS sub-resource comprises at least one of a RI, a PMI, and a CQI (par. 46, 62, 63, and 68).
It would have been obvious to one of ordinary skill in the art a CSI signal for a first CSI-RS sub-resource comprises at least one of a rank indicator (RI), a precoding matrix indicator (PMI), and a channel quality indicator (CQI), and wherein a CSI signal for a second CSI-RS sub-resource comprises at least one of a RI, a PMI, and a CQI in order for the remote transceiver to perform signal communications according to the at least one of RI,  PMI, and  CQI.
As to claims 14 and 25, Sun does not expressly teach that the CSI signals comprise a first CSI signal for a first bandwidth and a second CSI signal for a second bandwidth.
Sayana further teaches that the CSI signals comprise a first CSI signal for a first bandwidth and a second CSI signal for a second bandwidth (fig. 6, par. 68 and 100).
It would have been obvious to one of ordinary skill in the art that the first CSI signal for the first bandwidth and the second CSI signal for the second bandwidth in order to improve CSI feedback for CoMP communication(s).
As to claims 15 and 26, Sun does not expressly teach that the CSI signals comprise a first CSI signal having a first periodicity and a second CSI signal having a second periodicity.
Sayana further teaches that the CSI signals comprise a first CSI signal having a first periodicity and a second CSI signal having a second periodicity (par. 61 and 67).
It would have been obvious to one of ordinary skill in the art that the CSI signals comprise a first CSI signal having a first periodicity and a second CSI signal having a second periodicity in order to improve CSI feedback for CoMP communication(s).

As to claims 16 and 27, Sun does not expressly teach that the CSI signals are received periodically in different subframes.
Sayana further teaches that the CSI signals are received periodically in different subframes (par. 9, 61-63, and 65).
It would have been obvious to one of ordinary skill in the art that the CSI signals are received periodically in different subframes in order to avoid collisions of CSI signals.
As to claims 17 and 28, Sun does not expressly teach that the CSI signals are received aperiodically in response to an uplink (UL) grant.
Sayana further teaches that the CSI signals are received aperiodically in response to an uplink (UL) grant (par. 57, 74, and 75).
It would have been obvious to one of ordinary skill in the art that the CSI signals are received aperiodically in response to an uplink (UL) grant in order to avoid collisions of CSI signals.
As to claims 18 and 29, Sun does not expressly teach that the CSI signals are received aperiodically in response to  a trigger signal that requests one of no CSI report, a first CSI report, a second CSI report, and the first and second CSI reports.
Sayana further teaches that the CSI signals are received aperiodically in response to a trigger signal that requests one of no CSI report, a first CSI report, a second CSI report, and the first and second CSI reports (UL grant has non-zero value for a CSI request field, par. 75, 94, and 95).
It would have been obvious to one of ordinary skill in the art that the CSI signals are received aperiodically in response to a trigger signal that requests one of no CSI report, a first CSI report, a second CSI report, and the first and second CSI reports in order to avoid collisions of CSI signals.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRESHTEH N AGHDAM whose telephone number is (571)272-6037.  The examiner can normally be reached on Monday-Friday 10:30-7:00 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRESHTEH N AGHDAM/
Primary Examiner, Art Unit 2632